Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the Application filed on 10/05/2020 in which claims 1-15 were presented for examination. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).]
The drawings that were submitted show extremely dark in color and details of the invention cannot be seen clearly. (E.g. Fig 3, 4, 6, 7)
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites, “a first predetermined subset of the one or more of the plurality of protective elements, a second predetermined subset of the one or more of the plurality of protective elements and a third predetermined subset of the one or more of the plurality of protective elements” which has not been described in the written description as originally filed. 
The use of the term Velcro, Bluetooth, Wifi and WIMAX which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
Paragraph 58, line 4 recites “Optical Output Element 220” should be “Optical Output Element 120” as per Figure 1.
Paragraph 86, line 8 recites “multiple Power Sources” should read “multiple Power Supplies. 
Appropriate correction is required.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Claim 5 recites “the first wireless interface” in line 4, has insufficient antecedent basis and it should be “the first wireless interface standard”.
Claim 14 recites “each protective element of one or more of the plurality of protective elements” should read “each protective element of the one or more of the plurality of protective elements”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites “a first predetermined subset of the one or more of the plurality of protective elements”, “a second predetermined subset of the one or more of the plurality of protective elements” and “a third predetermined subset of the one or more of the plurality of protective elements” and it is unclear as to the position of this claim limitation and what is “a first predetermined subset of the one or more of the plurality of protective elements”, “a second predetermined subset of the one or more of the plurality of protective elements” and “a third predetermined subset of the one or more of the plurality of protective elements” and this limitation has not been described in the specification or shown in the drawings, and therefore the metes and bounds of the claim limitation are unclear as to one having ordinary skill in the art can ascertain how to determine which is a first predetermined subset of the one or more of the plurality of protective elements, a second predetermined subset of the one or more of the plurality of protective elements and a third predetermined subset of the one or more of the plurality of protective elements as there is no further description or drawing that shows where and what to be considered as “First, second and third predetermined subset of the one or more of the plurality of protective elements”. However, for the purposes of examination, a first predetermined subset of the one or more of the plurality of protective elements is considered in one side of the hip region, a second predetermined subset of the one or more of the plurality of protective elements is considered in another side of the hip region and a third predetermined subset of the one or more of the plurality of protective elements is considered in the buttock region. Clarification is respectfully requested. 
Claim 9 recites “each battery of the one or more batteries” and there is insufficient antecedent basis for this limitation in the claim. A “battery” has not been previously claimed in claim 1(independent claim) and it is unclear what “each battery” is. For purposes of examination, “each battery of the one or more batteries” is being considered at least one battery.
Claim 10 recites “each battery” in line 2 and there is insufficient antecedent basis for this limitation in the claim. “Battery” has not been previously claimed in claim 1(independent claim) and it is unclear what “each battery” is. For purposes of examination, “each battery” is being considered at least one battery.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckman (US9107615B2).
Regarding claim 1, Buckman discloses a garment having a body formed from one or more pieces of one or more fabrics (Fig 1A, #10, Col 2, line 36); a plurality of protective elements disposed in predetermined positions with respect to the body (Fig 1A-4, #12, Col 9; line 27-32); wherein one or more of the plurality of protective elements comprises at least one of a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56) and a heating element. (Note: According to English forums, At least one OF A and B means A alone, or B alone, or both. For the purpose of examination “at least one of a re-inflatable balloon and a heating element” is considered as at least one of a re-inflatable balloon.)
Regarding claim 2, Buckman discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Fig 1A-4, Col 2, line 36). 
Regarding claim 3, Buckman discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements(#12) is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Fig 4, shorts being worn on a user); and the portion of the body of the user is selected from the group comprising buttocks, coccyx, a hip, an ankle, a knee, a shin, and a foot (Fig 4, buttocks and a hip area; Col 2, line 36).
Regarding claim 5, Buckman discloses the limitation of claim 1 as described above, wherein the garment includes a controller (logic controller 22, abstract) with a wireless interface operating according to a first wireless standard (Col 35; line 13); each protective element of the plurality of protective elements includes an accelerometer (accelerometer 14) and a wireless interface operating according to the first wireless interface; and the controller provides control data to each protective element of the protective elements (Col 18, lines 40-53) comprising at least one of a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56)  and a heating element; and the controller receives accelerometer data from each accelerometer within each protective element of the plurality of protective elements (Col 30, lines 20-18).
Regarding claim 7,  Buckman discloses the limitation of claim 1 as described above, further comprising one or more fittings (Annotated Fig 1A below), each fitting coupled to a predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56); and the fitting couples to a pressurized cylinder filled with a predetermined fluid and/or gas under pressure allowing the predetermined fluid and/or gas to be employed to fill the re- inflatable balloons (Col 8, lines 17-24) of the predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig-1B and 2B; the interior volume #42 of the chambers #12; Col 9, lines 46-56).

    PNG
    media_image1.png
    510
    628
    media_image1.png
    Greyscale

Annotated Fig 1A
Regarding claim 9, Buckman discloses the limitation of claim 1 as described above, wherein each battery of the one or more batteries are demountable from the garment via an electrical connector or integrated within the garment (Annotated Figure 1B below, Col 10; lines 11-17).

    PNG
    media_image2.png
    392
    628
    media_image2.png
    Greyscale

Annotated Fig 1B
Regarding claim 11, Buckman discloses the limitation of claim 1 as described above, wherein a first subset of the plurality of protective elements are integrated into the garment; and a second subset of the plurality of protective elements are removable from the garment (Annotated Fig 1C below, Col 24, lines 65-68 and Col 25 lines 1-2).

    PNG
    media_image3.png
    536
    607
    media_image3.png
    Greyscale

Annotated Fig 1C
Regarding claim 12, Buckman discloses the limitation of claim 1 as described above, wherein the second subset of the plurality of protective elements (Annotated Fig 1C) are inserted into one or more pockets (Fig 10, pockets 100) forming part of the garment; and each pocket of the one or more pockets (Fig 10, pocket 100) retains the protective elements inserted (Fig 10, 108 removably inserted into the pockets 100; Col 25; lines 16-18) into it through a fastening mechanism(Fig 10, #102/104, Col 25; lines 34-38).
Regarding claim 13, Buckman discloses the limitation of claim 1 as described above, wherein the plurality of protective elements (Fig 1A, #12) disposed in predetermined positions with respect to the body are arranged in two mirror-image sets; and each set is disposed, respectively on the right hand side or the left hand side of a wearer of the garment; and the two-mirror image sets are symmetrical with respect to a central vertical axis lying along a spine of the wearer (Annotated Fig 1D below).

    PNG
    media_image4.png
    496
    658
    media_image4.png
    Greyscale

Annotated Fig 1D

Alternative Rejection
Claims 1-4, 6, 9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofgran (US20190261705A1).
Regarding claim 1, Lofgran discloses a garment having a body  formed from one or more pieces of one or more fabrics (Fig 1, an upper portion 24 (top piece) and a lower portion 26 (bottom piece)); a plurality of protective elements disposed in predetermined positions with respect to the body (Annotated Fig 1, ¶ 18-19); wherein one or more of the plurality of protective elements comprises at least one of a re-inflatable balloon (Annotated Fig 1 below, see protective elements and a heating element. (Note: According to English forums, At least one OF A and B means A alone, or B alone, or both. For the purpose of examination “at least one of a re-inflatable balloon and a heating element” is considered as at least one of a re-inflatable balloon.)

    PNG
    media_image5.png
    692
    777
    media_image5.png
    Greyscale

Annotated Fig 1 of  Lofgran
Regarding claim 2, Lofgran discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (Annotated Fig 1 above, ¶ 18-19).
Regarding claim 3, Lofgran discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment (an upper portion 24 (top piece) and a lower portion 26 (bottom piece)); and the portion of the body of the user is selected from the group comprising buttocks, coccyx, a hip, an ankle, a knee, a shin, and a foot (Annotated Fig 1 above, a lower portion 26 (bottom piece), see hip and knee;¶ 23-25).
Regarding claim 4, Lofgran discloses the limitation of claim 1 as described above, wherein each protective element of the plurality of protective elements is disposed in a predetermined position relative to a portion of a body of a user wearing the garment; and the portion of the body of the user is selected from the group comprising a wrist, a hand, an elbow, a shoulder, and a mammary gland (Annotated Fig 1 above, an upper portion 24 (top piece) see shoulders and elbows, ¶-22).
Regarding claim 6, Lofgran discloses the limitation of claim 1 as described above, further comprising one or more pumps (Fig 5-6, pump 100), each pump coupled to a predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (¶ 26-27, claim 13).
Regarding claim 9, Lofgran discloses the limitation of claim 1 as described above, wherein each battery of the one or more batteries (power source 106) are demountable from the garment (suit 12) via an electrical connector or integrated within the garment (Fig 6 is integrated within the suit 12 as per Fig 2).
Regarding claim 13, Lofgran discloses the limitation of claim 1 as described above, wherein the plurality of protective elements disposed in predetermined positions with respect to the body are arranged in two mirror-image sets; and each set is disposed, respectively on the right hand side or the left hand side of a wearer of the garment; and the two-mirror image sets are symmetrical with respect to a central vertical axis lying along a spine of the wearer (Annotated Fig 2 below).

    PNG
    media_image6.png
    771
    676
    media_image6.png
    Greyscale

Annotated Fig 2
Regarding claim 14, Lofgran discloses the limitation of claim 1 as described above, wherein each protective element of one or more of the plurality of protective elements comprising a re-inflatable balloon is coupled to a pump via an on/off switch (Fig 6, ¶-28; Actuator 98, 108 and 110 with the inflate button 102 and deflate button 104); and each protective element of one or more of the plurality of protective elements comprising a re- inflatable balloon is deflated by rolling, folding, or squashing the garment with the on/off switches in the open position (¶-28, Actuator with the inflate button 102 and deflate button 104).
Regarding claim 15, Lofgran discloses the limitation of claim 1 as described above, further comprising one or more pumps (Fig 6, pump 100), each pump coupled to a first predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig 1, inflatable sections 28); a controller (Actuator 98,108 and 110); one or more switches (the inflate button 102 and deflate button 104), each switch coupled to the controller and disposed between a pump of the one or more pumps and a protective element of the plurality of protective elements comprising a re-inflatable balloon (¶-26); wherein upon powering off the controller the one or more switches are opened; and each protective element of the plurality of protective elements comprising a re-inflatable balloon is deflated by rolling, folding, or squashing the garment after powering off the controller (¶-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lofgran (US20190261705A1)  in view of Buckman (US9107615B2).
Regarding claim 8, Lofgran discloses the limitation of claim 1 as described above, further comprising one or more pumps (Fig 5-6, pump 100), each pump coupled to a first predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Fig 2, ¶ 26-27, claim 13); and one or more batteries (Claim 16, power source 106, ¶-27; line 8), each battery coupled to a second predetermined subset of the one or more of the plurality of protective elements comprising a re-inflatable balloon (Annotated Fig 1, protected elements, claim 13) and a third predetermined subset of the one or more of the plurality of protective elements  (Annotated Fig 1, protected elements, claim 13). 
(Note: please see specification objection and 112(b) rejection above for a First/second/third subset of the one or more of the plurality of protective elements). 
However Lofgran fails to disclose a heating element in a third predetermined subset of the one or more of the plurality of protective elements. 
Buckman discloses a heating element in one or more of the plurality of protective elements (Col 24, lines 14-20; the nitinol shape-memory element is known for transferring electricity).
Buckman and Lofgran are considered analogous art to the claimed invention because it is in the same field of invention, inflatable garments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lofgran’s garment to have a material with heating elements as taught by Buckman in order to provide comfort to the wearer and help with blood circulation underneath the skin of a wearer during or after injurious fall. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US9107615B2) in view of Ishikawa et al. (US20160120734A1). 
Regarding claim 10, Buckman discloses the limitation of claim 1 as described above, however fails to teach wherein each battery is a rechargeable flexible battery integrated within the garment.
 Ishikwawa teaches a garment system having batteries (Fig 1, power supply 118) wherein each battery is a rechargeable flexible battery (¶-38 and 40; Fig 1; power supply 118 includes Flexible battery/batteries) integrated within the garment. 
Buckman and Ishikawa are considered analogous art to the claimed invention because it is in the same field of invention, garments with power supply. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the battery of Buckman, with a rechargeable flexible battery as taught by Ishikwawa, in order to provide a power supply to the control system that can be rechargeable for the user’s convenience and economical purposes and it is flexible enough to integrate within the garment so that it can blend in and comfortably worn by the user. The substitution of the battery would be a simple substitution of one known element (battery of Buckman) for another (rechargeable flexible battery of Isikwawa) to obtain predictable results, an ability to provide power to the control system within the garment as well as for the comfort and convenience of the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US-8398574 B1 by Wiens discloses an athletic undergarment has a pants with a trunk and legs. A cup pouch is adjustably attached to a waistband supports a cup protector assembly having a bellows and bladder providing a protective comfortable air cushion for a person's groin area. Adjustable knee supports are attached to the legs.
US 20110009793 A1 by Lucero discloses an adjustable compression garment comprises a first fabric portion that is moveable relative to a second fabric portion. At least the first fabric portion is comprised of a stretchable material that provides a degree of compression to a human body. A fastening arrangement includes a first fastener device connected to the first fabric portion and a second fastening device connected to the second fabric portion. The fastening device provides an adjustable connection between first fabric portion and the second fabric portion. The fastening device is configured such that the degree of compression provided by the first fabric portion may be increased without disconnecting the first fastener device from the second fastener device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732